In their answers and demurrers to this petition in equity for an accounting and for other relief the respondents included a plea of loches. Evidence was introduced on that plea. The probate judge concluded "that the petitioner is barred from maintaining the petition for the reason of loches.” The pleadings justify this conclusion. Since the evidence is not reported and there is no report of material facts, no error has been shown in the decree dismissing the petition. Dondis v. Lash, 283 Mass. 353, 354. Davis v. Hill, 329 Mass. 764. See Massa v. Stone, 346 Mass. 67, 72.

Decree affirmed.